Citation Nr: 1224016	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  04-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD) and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a May 2007 decision, the Board denied service connection for hypertension on a direct basis; and remanded a claim for service connection for hypertension as secondary to service connected PTSD.  

In March 2009 and July 2010, the claim was recharacterized to included entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or service-connected diabetes mellitus, and remanded for further development.


FINDING OF FACT

The current hypertension disorder is caused by or aggravated by the service-connected diabetes. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension as secondary to service-connected diabetes have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for hypertension.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.   If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310  was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b). The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Certain chronic disabilities, including cardiovascular-renal disease (i.e., hypertension), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, 
in this case, service connection for hypertension on a direct basis was denied by the Board in a May 2007 decision.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).   While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 



Analysis

The Veteran contends that his hypertension is secondary to his service-connected PTSD, and/or diabetes.  A review of the service treatment records show no evidence of complaints of or treatment for hypertension during service.  In this appeal, the Veteran does not contend that his hypertension began in service or is directly related to service.  (As previously noted direct service connection for hypertension is not an issue before the Board.) 

In a May 2008 VA examination the examiner reviewed the claims file and medical records.  The Veteran was diagnosed with hypertension in 1976, after he had gone to donate blood and was rejected because of high blood pressure (BP).  He was prescribed medication since that time.  The examiner noted that his BP was 130/84, 136/82, and 132/84.  The Veteran claimed his hypertension was aggravated by his PTSD. The examiner noted that according to the legal definition, "I believe the answer to be 'no'.  PTSD does not aggravate hypertension in a chronic way."

The examiner them noted that diabetes, which had been diagnosed 3 year prior, will aggravate the course of hypertension.  He noted that:

The natural progression of disease, effect of his diabetes mellitus on his hypertension, is expected to be deleterious.

Therefore, it is my opinion that being consistent with current medical practice it is as likely as not that his current diabetes mellitus will have some long term chronic effect on his hypertension.  By the same token it is my opinion that his PTSD neither caused nor has been aggravated by his hypertension according to the definition given in 2507.  It is not as likely as not that his PTSD has caused any deleterious effect as described in the definition given in the 2507 on his hypertension.

In a June 2009 VA examination, the Veteran's claims file and medical records were not made available to the examiner prior to the examination.  The examiner found BPs of 187/91, 161/85, and, 170/88.  The examiner opined that there was no relationship between PTSD and hypertension therefore; it was less likely as not that hypertension was due to PTSD.  The examiner further opined that there was no renal affectation and therefore, it was less likely as not that hypertension was caused by or aggravated by diabetes.

In a July 2010 addendum to the June 2009 VA examination, the Veteran's claims file and medical records were reviewed.  The examiner noted that review of the records did not change the etiology and opinion previously provided regarding hypertension being caused by or aggravated by PTSD or diabetes.

The Veteran is service connected for PTSD effective from February 25, 2003; and diabetes effective from April 28, 2005.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's currently diagnosed hypertension was caused by or aggravated by his service-connected diabetes.  In this regard, the Board finds the medical opinion of the May 2008 VA examiner to be probative as to the etiology of the Veteran's hypertension.  The VA examiner reviewed the claims file and medical records and opined that PTSD does not aggravate hypertension in a chronic way.  However he noted that the effect of the Veteran's diabetes mellitus on his hypertension was expected to be deleterious.  He opined that the diabetes will have some long term chronic effect on his hypertension.

In this regard, the Board acknowledges that the June 2009 VA examiner initially did not review the Veteran's claims file and medical records prior to the examination.  He opined that there was no relationship between PTSD and hypertension.  He further opined that there was no renal affectation and it was less likely as not that hypertension was caused by or aggravated by diabetes.  In a July 2010 addendum to the June 2009 VA examination, he reviewed the Veteran's claims file and medical records but he did not change the opinion previously provided regarding hypertension being caused by or aggravated by PTSD or diabetes.  

Significantly, however, the June 2009 VA examiner failed to provide a clear statement as to the etiology of the Veteran's currently diagnosed hypertension.  As such, the Board finds this opinion to be of little probative value in determining the etiology of the Veteran's currently diagnosed hypertension.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for hypertension.  The Veteran has a current diagnosis of hypertension.  Additionally, service connection is currently in effect for the Veteran's diabetes.  Finally, the May 2008 VA examiner attributed his hypertension to his service-connected diabetes, thereby providing the necessary nexus between his service-connected disability and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran. See 38 C.F.R. § 3.102. Therefore, the Veteran's claim for service connection for hypertension as secondary to his service-connected diabetes is granted. 






ORDER

Entitlement to service connection for hypertension, as secondary to service-connected diabetes, is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


